Citation Nr: 1215185	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  11-31 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945 and from July 1949 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied the Veteran's claim of entitlement to TDIU.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in St. Louis, Missouri.]  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for a TDIU was received at the RO on March 8, 2010.  

2.  Service connection has been granted for the following disabilities:  bilateral hearing loss (60% from November 24, 2009 to February 9, 2012 and 70% since February 10, 2012) and tinnitus (10% since January 16, 2003).  

2.  The Veteran's service-connected hearing loss prevents him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

TDIU

The Veteran contends that he is unable to work due to his service-connected hearing loss.  For the reasons set forth in the following decision, the Board agrees.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 

The United States Court of Appeals for Veterans Claims (CAVC or Court) has held that, in determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can actually find employment.  Id.

In the current appeal, the Veteran's claim for a TDIU was received at the RO on March 8, 2010.  During the current appeal, he has maintained that his service-connected hearing loss renders him unemployable without regard to any nonservice-connected disabilities.  In this regard, the Board notes that the Veteran is service connected for bilateral hearing loss (60% from November 24, 2009 to February 9, 2012 and 70% since February 10, 2012) and tinnitus (10% since January 16, 2003).  The Veteran has a combined service-connected disability rating of 60% from November 24, 2009 to February 9, 2012 and a combined service-connected disability rating of 70% from February 10, 2012.  

The Board acknowledges that the Veteran has met the schedular criteria for a TDIU for only a portion of the appeal period.  See 38 C.F.R. § 4.16(a) (2011).  In any event, however, it is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  Here, for the reasons set forth below, the Board finds that a TDIU is warranted for the entire appeal period-when he met, and did not meet, the schedular criteria for a TDIU.  

Specifically, the evidence of record shows that the Veteran is currently unemployed.  His VA Form 21-4192 indicates that he worked as an electrician after service and retired from the Environmental Electric Company in September 1987.  

In July 2010, Dr. K.S. (a private Doctor of Audiology) examined the Veteran and concluded that he was unemployable due to his hearing loss.  She noted that the Veteran's prior work experience as an electrician and observed that the job required him to communicate with business associates who he frequently was unable to hear during conversations.  The examiner further noted that, due to poor speech discrimination ability, the Veteran struggles to understand everyday conversation.  In fact, the examiner observed that, during the consultation, the Veteran was reading lips and facial cues during.  Accordingly, the examiner opined that the Veteran's hearing loss had essentially rendered him unemployable because his limitations would prevent verbal communication face-to-face and via telephone.  She also opined that his condition would pose a significant safety risk in any job setting involving transportation/driving or being around heavy or moving machinery and reasoned that his service-connected hearing loss would significantly impair his employability in most job assignments with or without adaptation. 

Also, in April 2011, the Veteran was afforded a VA examination.  At the time, the examiner was unable to complete audiological testing but noted that the Veteran worked for many years as an electrician and had willingly retired in 1987.  The examiner opined that the Veteran's hearing loss and tinnitus individually or combined would not prevent him from obtaining or maintaining gainful employment because many individuals are able to do so with greater degrees of impairment.

Subsequently, in February 2012, the Veteran was afforded another VA examination.  On examination, the Veteran reported that his hearing loss caused difficulty hearing and communicating with others.  The examiner did not provide an opinion as to the impact of the Veteran's hearing loss on his employability.

Upon review, the Board finds that the private examiner's (Dr. K.S.'s) medical opinion is the most probative medical opinion of record as it is based on a review of the Veteran's medical and employment history, as well as his competent reports regarding symptomatology and impact on life/work.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  

Indeed, the Board finds that Dr. K.S.'s July 2010 opinion provides supporting rationale that includes a complete and thorough explanation as to why she considers the Veteran to be unemployable.  Specifically, in this regard, she noted that the Veteran's hearing loss impairs his ability to communicate effectively with others and may also pose safety hazards to him in the workplace.  By contrast, the April 2011 VA examiner's opinion (that the Veteran should be able to work because others with more severe impairments could work) was not based on supporting rationale but, instead, was based on speculation about the Veteran's ability to work compared to others.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  Significantly, the VA examiner did not appear to consider the Veteran's unique circumstances, including his skill set and work history.  Moreover, the VA examiner did not address or discuss the contrasting private medical opinion of record.  For these reasons, the Board does not find the April 2011 VA examiner's medical opinion to be probative.  Thus, the private examiner's opinion is the only probative medical opinion of record.  

Accordingly, and based on this evidentiary posture, the Board finds that the Veteran is entitled to a TDIU.  Although the Veteran has met the schedular criteria for only a portion of the appeal period, the ultimate question is whether, in light of his service-connected disabilities, he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, supra.  Indeed, when evaluating a TDIU claim, the Board must look to the circumstances in the veteran's case, apart from any nonservice-connected condition and advancing age.  Id.  In considering the Veteran's prior work experience, education, and skill level in the current appeal, the Board finds that his service-connected hearing loss prevents him from securing and following substantially gainful employment.  Of significance to the Board in this matter are the Veteran's long employment history as an electrician and the probative medical opinion of record that finds that his service-connected hearing loss impairs his ability to communicate effectively with others and poses a safety hazard to him in the workplace.  

These factors render the Veteran unemployable in his field of employment.  As the Veteran's service-connected hearing loss alone does preclude him from engaging in substantially gainful employment, the Board finds that the evidence supports his claim of entitlement to TDIU.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


